Citation Nr: 1609498	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  14-24 966A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than July 5, 2012 for the grant of service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1979 to May 1979.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran did not request a hearing before the Board.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The Veteran's initial claim of service connection for a psychological, emotional, and mental disorder was denied by the Board in January 1993 decision. The Veteran did not appeal that denial to the Court of Appeals for Veterans Claims (the Court), and it became final. 

2. On July 5, 2012, the Veteran filed an application to reopen his claim of service connection for an acquired psychiatric disorder. 


CONCLUSION OF LAW

The appeal for an effective date earlier than July 5, 2012 for the grant of service connection for an acquired psychiatric disorder must be dismissed. 38 U.S.C.A. 
§ 5110  (West 2002); 38 C.F.R. § 3.400 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

Regarding the Veteran's claim for an earlier effective date for the grant of service connection for an acquired psychiatric disorder, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Earlier Effective Date 

In general, the effective date of an evaluation and award of pension, compensation, or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. 
§ 5110 (West 2014); 38 C.F.R. § 3.400 (2015). The effective date for direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400(b)(2)(i) (2015). The effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(q)(1)(ii) (2015).

The RO received the Veteran's original claim of service connection for a psychological, emotional, and mental disorder in February 1991, and the RO denied the Veteran's claim in an August 1991 rating decision. The Veteran filed a timely notice of disagreement (NOD) and a timely substantive appeal (VA Form 9). In January 1993, the Board denied the claim over signatures of two then members of the Board (now known as Veterans Law Judges). 

The Veteran did not file a timely appeal to the Court, and the Board's decision became final. 38 C.F.R. § 20.1100(a).

On July 5, 2012, the Veteran filed an application to reopen his claim, and in a July 2013 rating decision, the RO granted the Veteran's claim, effective the date of the filing of the motion to reopen. Under the law and VA regulations, this is the earliest effective date that may be awarded for such a grant of service connection. 38 C.F.R. § 3.400(q)(1)(ii) (2015).

The Veteran through counsel has alleged that the January 1993 Board decision is not final on the allegation that it did not comply with 38 U.S.C.A. 7102(a)(2)(A). Under then-practice, the Board with two member signatories, upon direction of its Chairman adjudicated appeals without awaiting assignment of an additional member when there was an absence of the third member, vacancy on the Board or
inability of the Member assigned to the Section to serve on the panel. 

To the extent that the Veteran through counsel is alleging irregularity in the Board's January 1993 decision, the allegation is not justiciable by the RO. His allegation before the RO is in the nature of a freestanding claim for an earlier effective date. See Rudd v. Nicholson, 20 Vet. App. 296 (2006). The Veteran through counsel does not dispute that he was made aware of the January 1993 decision, nor of his appellate rights before the Court of Veterans Appeals (now Court of Appeals for Veterans Claims).

The Board has original jurisdiction to consider motions for revision of prior Board decisions, in accordance with 38 C.F.R. § 20.1400 et.seq. A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion, or upon request of a moving party at any time after the decision is made. 38 U.S.C.A. §§ 5109A(a),7111(a),(c). Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-141 1. A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error. 38 C.F.R. 
§ 20.1404(b) .

The Veteran has not filed such a motion in accordance with the regulation cited. 

For the reasons stated above, the Veteran's claim for an effective date, prior to July 5, 2012, for the grant of service connection for an acquired psychiatric disorder is denied. 38 C.F.R. § 3.400(b)(2)(i).


ORDER

The claim for an effective date earlier than July 5, 2012 for the grant of service connection for an acquired psychiatric disorder is dismissed.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


